Citation Nr: 0010628	
Decision Date: 04/21/00    Archive Date: 04/28/00

DOCKET NO.  97-17 045A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota



THE ISSUE

Entitlement to an effective date earlier than April 27, 1995, 
for the grant of service connection for scars above and below 
the left patella (claimed as left leg injury).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




REMAND

The veteran had active service from March 1951 to March 1954.  

This matter comes to the Board of Veterans' Appeals on appeal 
from a March 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  In that decision, the RO granted service 
connection for scars above and below the left patella 
(claimed as left leg injury) and assigned a 10 percent rating 
effective from April 27, 1995.  The veteran's disagreement 
with the effective date led to this appeal.  

The veteran argues that the effective date for the grant of 
service connection should be in 1977, when he filed his 
initial service connection claim.  The veteran has reported 
that he received an injury to his left leg from a grenade 
explosion while he was an instructor in service and that his 
injury required hospitalization at the U.S. Army Hospital at 
Fort Belvoir, Virginia, for approximately 21 days in the June 
to July period in 1953.  Review of the record shows that the 
National Personnel Records Center (NPRC) has reported that 
the veteran's service medical records are not available and 
that their absence may be due to a fire at NPRC in July 1973.  
The RO has made unsuccessful attempts to obtain records 
concerning the veteran's injury from alternative sources, 
including directly from the U.S. Army Hospital at Fort 
Belvoir.  The RO's letter to that facility was returned as 
undeliverable.  There is, however, no indication that the RO 
has ever requested that NPRC search for clinical records, 
that is, records of inpatient hospital treatment, for the 
veteran covering his claimed period of hospitalization at the 
U.S. Army Hospital, Fort Belvoir, Virginia, in June and July 
1953.  In view of the provisions of 38 C.F.R. § 3.400(q), 
this should be done.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact NPRC and 
request clinical records (records of 
inpatient hospital treatment) for the 
veteran concerning his claimed 
hospitalization at the U.S. Army 
Hospital, Fort Belvoir, Virginia, during 
the period from May to August 1953.  All 
actions by the RO and response(s) from 
NPRC should be documented fully in the 
veteran's claims file.  

2.  Thereafter, the RO should ensure that 
all requested development has been 
completed and then undertake any other 
indicated development.  Thereafter, the 
RO should readjudicate the issue of 
entitlement to an effective date earlier 
than April 27, 1995, for the grant of 
service connection for scars above and 
below the left patella (claimed as left 
leg injury).  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case, and the veteran and his representative 
should be provided an opportunity to respond.  Thereafter, 
the claim should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to the final 
outcome warranted.  No action is required of the veteran 
unless he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 3 -


